Name: Commission Regulation (EEC) No 841/82 of 13 April 1982 laying down detailed rules for the application of special aid for raw tobacco following the earthquake in Italy in November 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4 . 82 Official Journal of the European Communities No L 98/5 COMMISSION REGULATION (EEC) No 841/82 of 13 April 1982 laying down detailed rules for the application of special aid for raw tobacco following the earthquake in Italy in November 1980 HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the detailed rules for the granting of special aid pursuant to Articles 2 and 3 of Regulation (EEC) No 482/82. Article 2 1 . Applications for special aid shall be submitted to the authority designated for the purpose by the Italian Republic hereinafter referred to as 'the competent authority', by 31 August 1982 at the latest. 2. Applications for the special aid referred to in Article 2 of Regulation (EEC) No 482/82 shall be submitted by individual or associated growers and shall include the particulars laid down in Annex I. The application for special aid, or a document annexed thereto, shall bear a certified statement by a public authority as to the extent of the damage to the premises and tobacco-handling installations following the earthquake in Italy in November 1980 . 3 . Applications for the special aid referred to in Article 3 of Regulation (EEC) No 482/82 shall be submitted by undertakings engaged in first processing and market preparation of tobacco and shall include the particulars laid down in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 482/82 of 25 February 1982 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70 ('), and in particular Article 6 thereof, Whereas, in keeping with the objectives of Regulation (EEC) No 482/82, detailed rules should be laid down for granting special aid pursuant to Articles 2 and 3 of that Regulation ; whereas the undertakings to be given by the persons applying for the aid and by the authori ­ ties responsible for payment should accordingly be specified ; Whereas the amount of aid granted to individual or associated growers is adapted according to the extent of the damage to their premises and tobacco-handling installations ; whereas the cases in which aid should be granted at the highest rate should be specified ; whereas in cases in which aid is not economically justified in the light of the damage sustained, no aid should be granted ; Whereas Regulation (EEC) No 482/82 lays down that aid is to be granted to undertakings engaged in the first processing and market preparation of tobacco which are located in the immediate surroundings of Campania, in respect of the tobacco which they collected following the earthquake ; whereas the area covered by Campania's immediate surroundings should be specified and should include adjoining areas in which are located undertakings which were called upon by the Italian authorities to collect tobacco from growers adversely affected by the earthquake ; Whereas the Commission should be informed of the progress made in payment of the aid ; whereas the information required and the time limits for notifica ­ tion should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, Article 3 1 . Premises and tobacco-handling installations shall be regarded as destroyed, within the meaning of the third subparagraph of Article 2 (2) of Regulation (EEC) No 482/82, if they cannot be repaired or if they have to be demolished and replaced . 2 . Tobacco-handling premises and installations shall be regarded as damaged if it is necessary to repair them in order to continue using them for the same purposes as before the earthquake . 3 . The competent authority shall verify the declara ­ tion of damages in the application for special aid in the light of the official reports referred to in Article 2 ( 1 ) of Regulation (EEC) No 482/82. Further evidence or details may be requested by the competent autho ­ rity for this purpose .(') OJ No L 58 , 2. 3 . 1982, p . 1 . No L 98/6 Official Journal of the European Communities 14. 4. 82 Article 4  not later than 30 September 1982, the number of applications for special aid received and the total amounts claimed, showing separately aid under Article 2 and under Article 3 of Regulation (EEC) No 482/82,  not later than 30 November 1982, the amounts granted, broken down as stated above. For the purposes of Article 1 (2) of Regulation (EEC) No 482/82, undertakings engaged in the first proces ­ sing and market preparation of tobacco shall be consi ­ dered as being situated in the Campania region if they are situated within 60 kilometres as the crow flies of the region's administrative boundaries and if they certify that they have collected the tobacco of the indi ­ vidual or associated growers referred to in Article 2 ( 1 ) of the said Regulation, at the request of the Italian authorities . Article 6 Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The following shall be notified to the Commission by the Italian Republic : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1982. For the Commission Poul DALSAGER Member of the Commission 14. 4. 82 Official Journal of the European Communities No L 98 /7 ANNEX I Particulars which must be included in the applications for special aid pursuant to Article 2 of Regulation (EEC) No 482/82 1 . The name and address of the growers). 2. A declaration to the effect that tobacco-handling premises or installations have been destroyed or damaged. 3 . The tobacco farm s location. 4. The tobacco varieties grown and the area under tobacco. 5. The buyer's name and address. 6 . The quantity harvested in 1980, in kilograms leaf tobacco, as indicated on the premium certificate . 7 . The quantity harvested in 1979 in respect of which a premium certificate was issued and, in cases where the second paragraph of Article 2 of Regulation (EEC) No 482/82 is applicable, the areas under tobacco. ANNEX II Particulars which must be included in the applications for special aid pursuant to Article 3 of Regulation (EEC) No 482/82 1 . The name and address of the processing undertaking. 2. The vendor's names and addresses . 3 . The premium certificate reference number. 4. The quantities, in kilograms leaf tobacco, taken over in accordance with the provisions of Article 3 ( 1 ) of Regulation (EEC) No 482/82. 5 . The varieties taken over. 6. The date on which they were taken over. 7 . In the case of the undertakings referred to in Article 1 (2) of Regulation (EEC) No 482/82, a decla ­ ration to the effect that the tobacco was taken over at the request of the Italian authorities .